                                                                                United States District Court
                                                                                  Southern District of Texas

                                                                                     ENTERED
                                                                                   October 10, 2019
                           UNITED STATES DISTRICT COURT
                                                                                  David J. Bradley, Clerk
                            SOUTHERN DISTRICT OF TEXAS
                               GALVESTON DIVISION

VICKI SALMERON N/K/A VICKI                  §
CAUM,                                       §
                                            §
              Plaintiff.                    §
                                            §
VS.                                         §     CIVIL ACTION NO. 3:18–CV–00190
                                            §
DEUTSCHE BANK TRUST                         §
COMPANY AMERICAS,                           §
                                            §
              Defendant.                    §

                   ORDER ADOPTING MAGISTRATE JUDGE’S
                   MEMORANDUM AND RECOMMENDATION

       On August 30, 2019, Defendant Deutsche Bank Trust Company Americas’ Motion

for Summary Judgment and Brief in Support (Dkt. 13) was referred to United States

Magistrate Judge Andrew M. Edison pursuant to 28 U.S.C. § 636(b)(1)(B). Dkt. 22. On

September 18, 2019, Judge Edison filed a Memorandum and Recommendation (Dkt. 27)

recommending that Defendant’s Motion for Summary Judgment and Brief in Support (Dkt.

13) be GRANTED.

       No objections have been filed to the Memorandum and Recommendation.

Accordingly, the Court reviews the Memorandum and Recommendation for plain error on

the face of the record. 28 U.S.C. § 636(b)(1); see also, FED. R. CIV. P. 72(b)(3).

       Based on the pleadings, the record, and the applicable law, the Court finds that there

is no plain error apparent from the face of the record. Accordingly, it is hereby ORDERED

and ADJUDGED that:
(1)   Judge Edison’s Memorandum and Recommendation (Dkt. 27) is
      APPROVED and ADOPTED in its entirety as the holding of the Court; and

(2)   Defendant’s Motion for Summary Judgment and Brief in Support (Dkt. 13)
      is GRANTED.

It is so ORDERED.

                               10 day of October, 2019.
      SIGNED and ENTERED this ____




                               ______________________________________
                                         JEFFREY V. BROWN
                                   UNITED STATES DISTRICT JUDGE




                                  2
